

Exhibit 10.2.2


AMENDMENT NO. 1 TO
AMENDED AND RESTATED OPERATING AGREEMENT




This AMENDMENT NO. 1 dated July 29, 2010 (this “Amendment”) to the AMENDED AND
RESTATED OPERATING AGREEMENT (the “Operating Agreement”) of THE ARSENAL LLC, a
Delaware limited liability company formerly known as TEAM Holdings LLC (the
“Company”) dated as of March 1, 2010, is made and entered into by and among the
Company, MDC ACQUISITION INC., a Delaware corporation (“MDC Holdco”), WWG, LLC,
a Florida limited liability company (“WWG”), and WWG2, LLC, a Florida limited
liability company ("WWG2").


WITNESSETH :


WHEREAS, the parties hereto desire to amend the Operating Agreement as
hereinafter set forth and agree to certain other matters contained herein;


WHEREAS, WWG, WWG2 and MDC Holdco are members of the Company having sufficient
authority under Sections 4.1 and 14.4 of the Operating Agreement to cause the
amendments contained herein;


           NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:


1.           Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Operating Agreement.


2.           Article VIII of the Operating Agreement is hereby amended by adding
a new Section 8.2 immediately following Section 8.1, as follows:


“Section 8.2.  Use of Company as Administrator of Certain Payments. If permitted
by applicable law, the Members agree that the Company may administer the payment
of amounts to certain members of WWG in connection with the payment to WWG of
the Extra Payments (as defined in the Purchase Agreement) (including collection
of tax withholding, making appropriate governmental filings, and remittance of
all payroll and other related taxes to the appropriate governmental authorities)
provided that WWG shall have paid to the Company in advance all amounts to be
paid by the Company.”


3.           Section 10.4(a) of the Operating Agreement is hereby amended such
that when determining each of the First Class B Payment, Second Class B Payment
and Final Class B Payment, the value determined by operation of Section 10.4(a)
in the Operating Agreement without giving effect to this Amendment shall, in
each case, be further reduced by the Reduction Amount.
 
 
 

--------------------------------------------------------------------------------

 


4.           Section 10.4(e) of the Operating Agreement is hereby amended by
adding new clauses (xix) and (xx) immediately following clause (xviii) to
include the following definitions:


“(xix) "Reduction Amount" shall mean the sum of (i) if Daniel Gregory’s
employment with the Company is terminated prior to December 31, 2012, the result
of (x) $1,017,500, multiplied by (y) a fraction, the numerator of which is the
number of days in the period commencing on his Date of Termination and ending on
December 31, 2012, and the denominator of which is the number of days in the
period commencing April 1, 2010 and ending on December 31, 2012, (ii) if Todd
Graham’s employment with the Company is terminated prior to December 31, 2012,
the result of (x) $1,237,500, multiplied by (y) a fraction, the numerator of
which is the number of days in the period commencing on his Date of Termination
and ending on December 31, 2012, and the denominator of which is the number of
days in the period commencing April 1, 2010 and ending on December 31, 2012,
(iii) if Sean O’Toole’s employment with the Company is terminated prior to
December 31, 2012, the result of (x) $811,250, multiplied by (y) a fraction, the
numerator of which is the number of days in the period commencing on his Date of
Termination and ending on December 31, 2012, and the denominator of which is the
number of days in the period commencing April 1, 2010 and ending on December 31,
2012 and (iv) if Stephen Groth’s employment with the Company is terminated prior
to December 31, 2012, the result of (x) $550,000, multiplied by (y) a fraction,
the numerator of which is the number of days in the period commencing on his
Date of Termination and ending on December 31, 2012, and the denominator of
which is the number of days in the period commencing April 1, 2010 and ending on
December 31, 2012.


(xx)           “Applicable Reduction Amount” shall mean, with respect to any
calendar year, the portion of the Reduction Amount attributable to such calendar
year.”


5.           Section 10.4(e)(xiii) of the Operating Agreement is hereby amended
by deleting the word “and” following clause (16), replacing the period following
clause (17) with a semicolon, and adding two new clauses (18) and (19)
immediately following clause (17) to read as follows:


“(18)         for each calendar year in respect of which an Extra Payment (as
defined in the Purchase Agreement) is required to be made under the Purchase
Agreement, PBT shall be reduced by an amount equal to the Extra Payment made in
respect of such calendar year; and


(19)           PBT for each of 2010, 2011 and 2012 shall, if applicable, be
increased by an amount equal to the Applicable Reduction Amount in respect of
such calendar year; provided, however, any such increase shall in no event be
greater that the amount of reduction to PBT for such calendar year described in
clause (18) above.”
 
 
2

--------------------------------------------------------------------------------

 


4.           Section 13.1 of the Operating Agreement is hereby amended by
replacing the existing definition of “GAAP PBT” with the following:


“"GAAP PBT" shall mean, for any calendar (or partial) year, the consolidated net
income (loss) of the Company and its subsidiaries (if any) before provision for
all federal, state and local income taxes for such period, determined in
accordance with GAAP less (A) (i) with respect to calendar year 2010, $986,250
or (ii) with respect to calendar years 2011 or 2012, $1,315,000; plus (B) if
applicable, the Applicable Reduction Amount in respect of such calendar (or
partial) year; provided, however, for calendar year 2010, GAAP PBT shall be
calculated from and after the Effective Time through December 31, 2010.”


6.           As used in the Operating Agreement, the term “Agreement” shall mean
the Operating Agreement, as from time to time amended (including, without
limitation, this Amendment).  Except as set forth above, the Operating
Agreement, as amended herein, shall remain in full force and force without
further modification.


7.           This Amendment may be executed in one or more counterparts, and
each such counterpart shall be deemed an original instrument, but all such
counterparts taken together shall constitute but one agreement.  Facsimile
signatures shall constitute an original.




*                      *                      *                      *
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Operating Agreement, as of the day and year first above written.



  MDC ACQUISITION INC.          
 
By:
       
Name:
     
Title:
 
          WWG, LLC             By:        
Name:
     
Title:
            WWG2, LLC             By:        
Name:
     
Title:
            THE ARSENAL LLC             By:        
Name:
     
Title:
 



 
4

--------------------------------------------------------------------------------

 